Citation Nr: 0800665	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-26 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for Grave's disease.

2.  Entitlement to a compensable disability evaluation for 
lower back strain with degenerative joint disease and a 
history of left hip radiation (low back disorder). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1976 to September 
1992. 

This appeal arises from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas.


FINDINGS OF FACT

1.  The veteran's Grave's disease with hypothyroidism 
manifests in fatiguability, mental sluggishness, and requires 
continuous medication for control; however, tachycardia, 
tremor, increased pulse or blood pressure, and constipation 
are not shown. 

2.  The veteran's low back disability is not productive of 
limitation of motion or pain on motion.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for Grave's disease have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Codes 
7900, 7903 (2007).

2.  The criteria for a compensable disability rating for a 
low back disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5295 (2003); 38 C.F.R. §§ 4.1, 4.40, 4.71a, Diagnostic Codes 
5003, 5237 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks a disability rating in excess of 10 percent 
for Grave's disease and a compensable disability rating for 
lower back strain with degenerative joint disease and a 
history of left hip radiation.  He contends that his service-
connected disabilities are more severe than the currently 
assigned disability ratings indicate.  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice should be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant October 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, the appellant was provided compliant notice in 
May 2006. 

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the appellant's VA 
outpatient treatment records.  The veteran has declined an 
opportunity to set forth his contentions during a hearing 
before a Veterans Law Judge.  The appellant was afforded a VA 
medical examination in November 2003.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim. 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records, VA outpatient treatment records, lay 
statements in support of the veteran's claim, and VA 
compensation and pension examination reports.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, on 
the claim. Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001). 


Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in the veteran's favor.  See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  





Grave's Disease 

With respect to Grave's disease, this disability is evaluated 
as 10 percent disabling under Diagnostic Code 7900 for 
hyperthyroidism.  Diagnostic Code 7900 assigns a 10 percent 
evaluation where disability produces tachycardia, which may 
be intermittent, and tremors, or requires continuous 
medication for control.  The next higher 30 percent 
evaluation contemplates disability that produces tachycardia, 
tremor and increased pulse pressure or blood pressure.  A 
Note following Diagnostic Code 7900 indicates that if 
ophthalmopathy is the sole finding, the disability should be 
evaluated based on impairment of vision field, diplopia or 
impairment of central visual acuity.

Diagnostic Code 7903 provides for a 10 percent rating for 
hypothyroidism manifested by fatigability, or continuous 
medication required for control of symptoms.  A 30 percent 
disability rating is assigned for hypothyroidism 
characterized by fatigability, constipation, and mental 
sluggishness.  38 C.F.R. § 4.119, Diagnostic Code 7903.

The veteran underwent a VA medical examination in November 
2003.  He reported a recent onset of sluggishness and weight 
gain.  He reported that diagnostic tests performed three 
weeks before the examination revealed low thyroid function, 
and the daily dosage of his thyroid replacement hormone 
medication was increased.  On examination, the veteran's 
pulse was 64 and his blood pressure was normal.  He denied 
constipation, muscle weakness, and mental disturbance.  The 
examiner did not observe medical evidence of exophthalmas 
(bulging eyes), and the veteran's thyroid was not palpably 
enlarged.  No evidence of a tremor was observed.  

March 2005 VA outpatient medical records reflect the 
veteran's complaints of irritability, vision changes, 
fluctuations in his weight, fatigue, palpitations, and 
tremors; which he attributed his Grave's disease.  On 
examination, no tremors were noted and the veteran's thyroid 
was not palpable.  A thyroid function test revealed a slight 
elevation in the veteran's thyroid stimulating hormone 
levels.  His physician remarked that his symptoms may not be 
related to his thyroid.  

In August 2005 the veteran sought emergency treatment for 
left-sided chest pain and shortness of breath.  He reported 
experiencing chest pain two or three times per week since he 
was initially diagnosed with a thyroid disability.  An 
electrocardiogram revealed bradycardia (slow heart beat) with 
no new changes.   

Following a careful review of the evidence, the Board finds 
that the veteran's symptoms do not more nearly approximate 
the schedular criteria contemplated for a higher evaluation.  
Medical records have not demonstrated that the veteran has 
tachycardia and increased pulse or blood pressure, so as to 
warrant the next higher 30 percent evaluation pursuant to 
Diagnostic Code 7900.  The veteran's heart rate and rhythm 
were regular on examination in November 2003 and July 2005 VA 
outpatient treatment records note 56 heartbeats per minute 
and normal blood pressure.  Although the veteran has voiced 
subjective complaints of tremors, there was no objective 
evidence of a tremor on clinical examination. 
 
While the veteran has reported problems with his vision, any 
ophthalmology findings would not represent the sole finding 
attributable to the veteran's Grave's disease since his 
disability is shown to require continuous medication for 
control.  Since the veteran is entitled to an evaluation 
based under the schedular criteria set forth in Diagnostic 
Code 7900, he would not be entitled to an evaluation based on 
impairment of the vision field, diplopia or impairment of 
central visual acuity, as contemplated by Note (2) under 
Diagnostic Code 7900. 

Further, the veteran's symptoms do not meet the criteria for 
a 30 percent evaluation pursuant to Diagnostic Code 7903.  
The veteran does not report treatment for constipation; and 
there is no medical evidence which would suggest otherwise.  
Although the veteran has voiced subjective complaints with 
regard to fatigue and sluggishness, his most recent thyroid 
function test revealed only a slight elevation in his thyroid 
stimulating hormone levels.  Further, the veteran's treating 
physician has remarked that his reported symptoms may not be 
related to his thyroid.  Therefore, the Board concludes that 
the veteran is not entitled to a disability evaluation in 
excess of 10 percent for Grave's disease.


Low Back Disability

In evaluating claims for increased ratings, the Board must 
evaluate the veteran's condition with an eye toward the lack 
of usefulness of the body or system in question.  38 C.F.R. § 
4.10.  A disability of the musculoskeletal system is measured 
by the effect on ability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion in assigning the most accurate 
disability rating.  38 C.F.R. § 4.40.  Although § 4.40 does 
not require a separate rating for pain, it does provide 
guidance for determining ratings under other diagnostic codes 
assessing musculoskeletal function.  The Board has a special 
obligation to provide a statement of reasons or bases 
pertaining to § 4.40 in rating cases involving pain. Spurgeon 
v. Brown, 10 Vet. App. 194 (1997).

Disability of the joints, including the spine, is measured by 
abnormalities of motion, such as limitation of motion or 
hypermobility, instability, pain on motion, or the inability 
to perform skilled motions smoothly.  38 C.F.R. § 4.45.  
Painful motion with joint or periarticular pathology and 
unstable joints due to healed injury are recognized as 
productive of disability entitled to at least a minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.  Under 
section 4.59, painful motion is considered limited motion 
even though a range of motion is possible beyond the point 
when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 
(1995).

The rating criteria for evaluating disabilities of the spine 
changed when new criteria for the evaluation of spine 
disabilities were published in September 2003 during the 
pendency of this appeal.  In this decision, the Board will 
consider the criteria in effect prior to September 2003 and 
the criteria effective from September 2003.  However, the new 
criteria are only to be applied as of their effective date 
(i.e., at no earlier date).  See VAOPGCPREC 3-2000 (Apr. 10, 
2000).  Precedent opinions promulgated by the Office of 
General Counsel as to matters of legal interpretation are 
binding upon the VA. 38 C.F.R. § 14.507.

Prior to September 26, 2003, under Diagnostic Code 5295, a 10 
percent disability rating was assigned for lumbosacral strain 
with characteristic pain on motion.  38 C.F.R. § 4.71a, DC 
5295 (effective prior to September 26, 2003).  In addition, 
Diagnostic Code 5292 contemplated a 10 percent rating for 
slight limitation of motion of the lumbar spine.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine that went into effect in September 2003, a 10 
percent rating is assigned where forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  

In addition, with respect to degenerative arthritis 
established by X-ray findings, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  The 
lumbar vertebrae are considered groups of minor joints 
ratable on a parity with major joints.  38 C.F.R. § 4.45.  

The veteran submitted the claim out of which this appeal 
arose in August 2003.  He underwent a VA medical examination 
in November 2003.  He reported intermittent back pain 
associated with excessive stooping and heavy lifting.  He 
also stated that his back pain occasionally radiates into the 
left buttock and hip area, as well as into the posterior 
aspect of the upper left thigh.  On examination, the veteran 
demonstrated full range of motion in the lumbar spine, 
without evidence of pain.  His deep tendon reflexes were 
normal, and there was no pain with straight leg raising.  X-
rays revealed spurring and disc space narrowing at L5-S1, 
which the radiologist interpreted as minimal degenerative 
changes.  

December 2004 VA outpatient treatment records document the 
veteran's complaints of intermittent back pain.  Although 
August 2005 VA treatment records note cervical spine pain 
with decreased range of motion, the veteran made no mention 
of lumbar spine pain and straight leg raising was within 
normal limits.  

Following a careful review of the evidence, the Board finds 
that the veteran's lumbar spine disability fails to meet the 
criteria for a 10 percent evaluation.  The medical evidence 
does not demonstrate limitation of motion of the lumbar spine 
or pain on motion.  Therefore, it appears none of the 
criteria for a compensable evaluation are shown.  

In addition to the rating the veteran is assigned for the 
orthopedic manifestations of his lumbar spine disability, the 
revised regulations also mandate that a separate rating 
should be considered for any associated objective neurologic 
abnormalities of the disability (in addition to orthopedic 
manifestations), including, but not limited to, bowel or 
bladder impairment, under an appropriate diagnostic code.

Under 38 C.F.R. § 4.124a, DC 8520, a 10 percent rating is 
assigned for mild incomplete paralysis of the sciatic nerve.  
While there is evidence of occasional radiation into the left 
hip, the objective evidence fails to demonstrate that this 
has caused even mild incomplete paralysis of the sciatic 
nerve.  The veteran does not report the presence of 
consistent radiating pain or any bowel or bladder 
incontinence; and there is no medical evidence which would 
suggest otherwise.  As such, an additional rating is not 
available for neurological manifestations of the veteran's 
lumbar spine disability.

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45. 
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the 
veteran has reported some pain with overuse, the examiner 
found no limitation of motion at the November 2003 VA 
examination.  Further, the veteran's current VA outpatient 
treatment records are silent with regard to functional loss 
due to pain, weakness, lack of endurance, fatigability, or 
incoordination. Accordingly, an additional rating is not 
warranted.




ORDER

Entitlement to a disability evaluation in excess of 10 
percent for Grave's disease is denied.

A compensable rating for a low back disorder is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


